Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 25, 2019                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

  159573 & (14)(18)(19)                                                                                    David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 159573
                                                                     COA: 347421
                                                                     Washtenaw CC: 18-000596-FC
  JACOB LANGSTON-PORTER LABELLE,
             Defendant-Appellant.
  _____________________________________/

          On order of the Court, the motions for miscellaneous relief and immediate
  consideration are GRANTED. The application for leave to appeal the March 18, 2019
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  reconsideration of the defendant’s application under MCR 7.205 in light of the concern
  articulated in People v Yost, 468 Mich. 122, 124 n 2 (2003). The motion to stay filed in this
  Court is DENIED without foreclosing the defendant’s ability to seek a stay from the Court
  of Appeals.

           We do not retain jurisdiction.

           MCCORMACK, C.J., did not participate due to her preexisting relationship with a
  party.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 25, 2019
           b1022
                                                                                Clerk